Citation Nr: 0730024	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  03-13 097	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including due to exposure to herbicide agents and as 
secondary to service-connected bilateral foot and ankle 
disabilities.

2.  Entitlement to service connection for hypertension, 
including as secondary to diabetes mellitus and service-
connected bilateral foot and ankle disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1960 to July 1966 and had 3 years, 11 months, and 6 days of 
prior service.

This appeal to the Board of Veterans' Appeals (Board) arose 
from March 2002 and August 2003 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

When this case was previously before the Board in June 2006, 
the Board denied several other claims and remanded those 
remaining for diabetes and hypertension for additional 
development and consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for a fair disposition of 
his claims has been obtained.

2.  The veteran did not have military service in the Republic 
of Vietnam, and his service in the Republic of South Korea 
occurred from September 1957 to November 1958 and from 
December 1965 to July 1966.

3.  The most probative medical and other evidence indicates 
the veteran was not exposed to herbicides during his military 
service, that his diabetes mellitus and hypertension are not 
otherwise related to his military service -- including his 
service-connected foot and ankle disabilities, and that these 
conditions did not initially manifest to a compensable degree 
of at least 10 percent within one year following his 
separation from service.



CONCLUSION OF LAW

The veteran's diabetes mellitus and hypertension were not 
incurred in or aggravated by his active military service, may 
not be presumed to have been incurred in service, and are not 
proximately due to, the result of, or chronically aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of January 2002 and March 2005 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The March 2005 letter specifically 
informed the veteran of the need to submit any evidence in 
his possession.  Moreover, evidence associated with the 
veteran's claims file include service medical records, 
service personnel records, private treatment and examination 
reports, VA treatment records through May 2006, the reports 
of VA compensation examinations in August 2003, January 2005, 
and April 2005, hearing transcripts, and January and November 
2006 medical opinions addressing the etiology of his diabetes 
and hypertension - the dispositive issues.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  He has not 
identified any additional evidence that needs to be obtained.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (Mayfield III) (also discussing the timing of the VCAA 
notice as it relates to prejudicial error).  The veteran's 
claim was initially adjudicated in March 2002, following the 
initial January 2002 VCAA letter.  So there is no error with 
the timing of this notice.  Still, following the February 
2005 letter from the veteran contending herbicide exposure, 
the RO reissued a VCAA letter in March 2005 that addressed 
the requirements of establishing service connection due to 
herbicide exposure and as secondary to a service-connected 
condition, the RO readjudicated the veteran's claim in 
August 2005, March 2006, and February 2007 SSOC's based on 
the additional evidence that had been obtained since the 
initial rating decision in question.  These measures 
effectively remedy any error in the timing of the VCAA 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (indicating that, even in situations where the VCAA 
notice was not sent until after the initial adjudication of 
the claim, the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure the timing defect).

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.

The Court also indicated in Dingess, however, that where the 
grant of service connection and the assignment of the initial 
disability rating and effective date occurred prior to the 
enactment of the VCAA, the intended purpose of § 5103(a) has 
been satisfied inasmuch as the claim has been more than 
substantiated - it has been proven, thereby eliminating the 
need for any additional notice concerning the downstream 
disability rating and effective date elements.

But in a more recent precedent case, Dunlap v. Nicholson, 21 
Vet. App. 112 (2007), the Court limited its holding in 
Dingess by clarifying that where, as here, service connection 
has not been granted as of the date of the VCAA's enactment, 
the veteran is entitled to pre-decisional notice concerning 
all elements of his claim - including the downstream 
disability rating and effective date elements.  And if this 
did not occur, there is a question of whether this is 
prejudicial error.  See Sanders v. Nicholson, 487 F.3d 881 
(2007); see, too, Simmons v. Nicholson, 487 F.3d 892 (2007) 
(where the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial and that, once an error is identified, 
the burden shifts to VA to show the error was harmless).

As mentioned, the veteran's claims in this case are for 
service connection.  But even so, he was provided May and 
June 2006 letters containing notice of the type of evidence 
or information needed to establish downstream disability 
ratings and effective dates for these claims.  And, as 
mentioned, the RO subsequently readjudicated his claims in 
the February 2007 SSOC based on the additional evidence that 
had been submitted since the initial rating decision at issue 
and SOC.  So there is no prejudicial error in proceeding with 
final appellate consideration of his claims at this time.  
See again Sanders v. Nicholson, 487 F.3d 881 (2007); (where 
the U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) held that any errors in a VCAA notice for any 
of the elements of that notice are presumed to be prejudicial 
unless rebutted by VA).  See, too, Overton v. Nicholson, 20 
Vet. App. 427, 436 (2006) (where the Veterans Claims Court 
held that a first element notice error has the natural effect 
of producing prejudice).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.

Entitlement to Service Connection for Diabetes Mellitus and 
Hypertension

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain chronic conditions, per se, such as diabetes mellitus 
and hypertension, will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10 
percent within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a) (2007).

Service connection is permissible, as well, for disability 
that is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a).  This includes 
situations where a service-connected condition has 
chronically aggravated another condition that is not service 
connected, but compensation is only payable for the 
additional disability attributable to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  Medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e), 
Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  
Agent Orange (more specifically, the dioxin in it) is 
generally considered an herbicide agent.

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 
27,630 (May 20, 2003).  The United States Court of Appeals 
for the Federal Circuit has held, however, that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  
But that said, nothing on file shows the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion either.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

The veteran's service medical records are completely 
unremarkable for complaints (e.g., relevant symptoms) or 
objective clinical findings (e.g., a diagnosis) of diabetes 
mellitus or hypertension.  His military service ended in July 
1966.

The first indication of a hypertension diagnosis, after 
service, appears in private treatment records from July 1975.  
That was 9 years following separation from service, and the 
lack of in-service evidence or post-service records for so 
long a period of time is probative evidence against his 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(The normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.).  While this report 
notes the veteran described hypertension dating back to 1969, 
even if indeed true that was still beyond the one-year 
presumptive period following the conclusion of his service in 
1966 and, in any event, a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. at 409.  There is no contemporaneous evidence from 
1969 showing hypertension.  Importantly, this 9 year gap in 
post-service treatment places the onset of this condition 
well outside the one year period required to establish 
presumptive service connection for a chronic condition under 
38 C.F.R. § 3.307.



With respect to his diabetes mellitus, the first evidence of 
this condition appears in private outpatient records from 
August 1992, which note the veteran was prescribed 10 
milligrams Glyburide daily.  Good diabetes control was noted 
at that time.  The first VA note for this condition appears 
in VA examination from May 1997.  Again, he reported a 
previous history of this condition, indicating he had 
knowledge of this condition for twenty years prior.  However, 
diabetes was not noted during VA examinations in July 1983 
and May 1987, so an onset prior to this August 1992 
examination report is not substantiated by the other medical 
evidence on file.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran, long after the 
fact).  Even were the Board to accept as credible this 
earlier proclaimed onset of this condition, twenty years 
prior to 1997 is still over ten years following separation 
from service in 1966.  Because there is no evidence of either 
hypertension or diabetes during service or for many years 
after, service connection for both conditions is not 
warranted on the bases of either direct or presumptive 
incurrence in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

The veteran slightly changed his contentions in February 
2005, asserting that his diabetes and hypertension were 
caused by exposure to an herbicide (Agent Orange) during his 
military service.  He more-or-less acknowledged that his 
service in the Republic of South Korea occurred "a little 
earlier" than when herbicides were used there, but still 
believes herbicides were used there prior to the recognized 
dates.  Also, at a hearing before the local DRO in September 
2005, the veteran stated that he served along the DMZ, and 
that herbicides were used during his 1965-1966 tour in Korea.  
These contentions were again noted in his November 2005 
hearing before the Board.

The Department of Defense has indicated that Agent Orange was 
used in the Republic of South Korea from April 1968 to July 
1969.  See, e.g., VHA Directive 2000-027 (September 5, 2000).  
Based on the current Department of Defense findings, the use 
of herbicides has only been acknowledged for specific units 
that served in areas along the DMZ in Korea between April 
1968 and July 1969 (March 2003 fact sheet distributed by the 
Veterans Benefits Administration (VBA), which was posted in 
September 2003).  The primary use of Agent Orange in Republic 
of South Korea was to defoliate the fields of fire between 
the front line defensive positions and the south barrier 
fence of the DMZ.  The treated area was a strip of land 151 
miles long and up to 350 yards wide from the fence to north 
of the "civilian control line."

Here, the veteran did not have service in the Republic of 
Vietnam, so the presumptions for service connection found in 
38 C.F.R. § 3.307(a)(6) are not for application.  Also, 
service personnel records clearly show his two periods of 
service in Korea were from September 1957 to November 1958, 
and from December 1965 to July 1966.  Regardless of assigned 
unit, military occupational specialty (MOS), or where in 
Korea he may have served, these tours do not coincide with or 
follow the use of Agent Orange according to the Department of 
Defense's studies.  So his exposure to herbicides may not be 
presumed based upon his Korean service.  Lastly, with respect 
to consideration of direct service connection under Combee, 
there also is simply no medical or circumstantial evidence 
supporting his contentions that he was exposed to an 
herbicide which caused his diabetes and hypertension.  
Accordingly service connection for these conditions may not 
be established on this basis, either.

Another theory of causation advanced by the veteran is that 
his current diabetes and hypertension were caused or 
aggravated by his service-connected bilateral foot and ankle 
disabilities.  At his November 2005 Travel Board hearing, he 
stated that his inability to exercise is attributable to his 
foot disability - which, in turn, causes problems with his 
diabetes.  But as explained, his unsubstantiated allegations 
cannot serve as evidence of this secondary, cause-and-effect 
relationship.  See Lathan, supra; see, too, Espiritu, supra.

Turning to the medical evidence, the Board notes that service 
connection is established for bilateral Achilles tendon 
contracture with right foot arthritis, strain and calluses.  
As early as the August 1997 VA examination, these conditions 
were discussed in tandem.  However, while it was noted the 
veteran's diabetes obviously aggravated the condition of his 
lower extremities, there was no indication the opposite was 
true -- that his foot calluses were aggravating his diabetes.

In April 2005, the veteran underwent a VA orthopedic 
examination.  His claims file and service medical records 
were reviewed.  Following discussion of his pertinent medical 
and military history, the physician examined the veteran and 
noted thickened calluses and stiffened joints, bilaterally.  
Tightness of the Achilles tendon was also observed and 
chronic strains were diagnosed bilaterally, along with 
arthritis in the left 2nd toe joint.  He then indicated the 
ankle conditions were caused by the foot problems, but he 
gave no opinion regarding the etiology of the veteran's 
diabetes or hypertension.

A January 2006 report from a VA physician, E.B., M.D., states 
that he is the veteran's attending physician.  He opines that 
the veteran's foot problems limit his ability to exercise, 
and that this "probably exacerbates both his diabetes and 
hypertension."

Then, in November 2006, a VA medical opinion was rendered by 
J.P., M.D.  After a review of the claims file and the June 
2006 remand, Dr. P. discussed the veteran's pertinent 
military and medical history.  He described the veteran's 
current diabetes and hypertension as adequately controlled.  
With respect to the issue of etiology, he opined that there 
is no x-ray evidence of neuropathic changes in the veteran's 
joints and no record to suggest ischemic or pressure ulcers 
of the veteran's feet and toes.  Based on this, he determined 
the veteran's diabetes and hypertension have not been 
aggravated or worsened by his service-connected foot and 
ankle disabilities.  He did acknowledge, however, that the 
potential existed for such aggravation in the future.

Following the issuance of the February 2007 supplemental 
statement of the case (SSOC) on remand by the Appeals 
Management Center (AMC) in Washington, DC, the veteran 
submitted still additional evidence in the form of a medical 
record dated in April 2007 from a VA physician L.L., M.D.  In 
this letter Dr. L. stated the veteran has service-connected 
foot injuries and is "experiencing significant leg pain due 
to decreased blood perfusion to his legs, in the setting of a 
decreased blood count."  Dr. L. also stated this blood count 
would exacerbate leg pain and that treatment and further 
evaluations were to continue.

There is some difference of opinion regarding the cause of 
the veteran's claimed conditions, at least insofar as whether 
they are being aggravated by disability traceable to his 
military service.  The January 2006 opinion from Dr. B. 
indicates the veteran's diabetes mellitus and hypertension 
may be aggravated by his service-connected foot conditions, 
while the November 2006 opinion from Dr. P. indicates there 
is no causal relationship between these conditions.

In deciding these claims, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
also mindful that it cannot make its own independent medical 
determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Here, there are legitimate reasons for accepting the opinion 
of the November 2006 VA examiner over that of the January 
2006 VA doctor to the contrary.  The November 2006 VA 
examiner is a physician who, on the basis of a review of the 
veteran's claims file for his pertinent medical and other 
history and a comprehensive physical examination (including 
x-rays), determined his diabetes and hypertension were not 
attributable to service.  This physician's comprehensive 
review of the claims file, including, notably, Dr. B's 
opinion itself, is of greatest contribution to the probative 
value of this opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (discussing access of examining physician 
to the veteran's claims file as key factor in evaluating the 
probative value of a medical opinion).  Also, Dr. P. 
specifically addressed the legal standard at issue -- whether 
the veteran's service-connected conditions aggravated his 
nonservice-connected conditions.  See Allen, supra; see, too, 
38 C.F.R. § 3.310.



By contrast, while the Board is aware that Dr. B. had treated 
the veteran, there is no "treating physician rule" that 
would give preference to his opinion over another to the 
contrary.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001); Harder v. Brown, 5 Vet. App. 183, 188 (1993); Van 
Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. 
Brown, 4 Vet. App. 169 (1993).  Also, he did not have access 
to the claims file at the time he rendered his opinion, nor 
is there an available record of his more recent medical 
findings.  Given the basis of the examiner's opinion in both 
the record and his objective clinical evaluation, it should 
be afforded greater probative weight.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Thus, 
the most probative evidence as to the issue of causation is 
against the veteran's claims pertaining to service connection 
for diabetes mellitus and hypertension.

Considering all the evidence of record, the veteran currently 
has diabetes mellitus and hypertension.  However, there is no 
evidence of complaints and/or treatment for these conditions 
during service or for many years after, and the preponderance 
of medical evidence is against a relationship between these 
conditions and service, to include as due to herbicide 
exposure or as secondary to his service-connected foot and 
ankle conditions.

With respect to the part of Dr. P.'s November 2006 opinion 
that notes the veteran may experience aggravation of his 
nonservice-connected diabetes mellitus and hypertension by 
his service-connected foot and ankle disabilities at some 
indeterminate point in the future, the Board points out that 
if and when this occurs the veteran is free to file another 
claim.  Based on the record now, however, the medical 
evidence does not establish the necessary relationship 
between his military service and his diabetes mellitus and 
hypertension.

For these reasons and bases, the claims for service 
connection for diabetes mellitus and hypertension must be 
denied because the preponderance of the evidence is 
unfavorable - in turn meaning there is no reasonable doubt 
to resolve in the veteran's favor.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. at 519 (1996).


ORDER

Service connection for diabetes mellitus and hypertension is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


